OO\IO`\U!-P

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

FH_ED ____RECE|VED

_____F.NTERED ____SERVED ON
COUNSEL/PART[ES OF RECORD

 

DEC 13 138

 

 

 

CLERK US DISTR|CT COURT
D'lSTRlCT OF NEVADA
BY: DF_PUTY

 

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, ) 2:17-CR-099-APG-VCF
Plaintiff, g
v. g Final Order of Fo!feitore
KHACHATUR ZAKARYAN, g
a/k/ a Khatchatur Zakaryan, )
Defendant. g

 

 

 

T he United States District Court for the District of Nevada entered a Preliminary
Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2); Title 18, United States
Code, Section 981(a)(1)(C) With Title 28, United States Code, Section 2461(c); Title 18,
United States Code, Section 982(a)(2)(B); Title 18, United States Code, Section
1029(c)(1)(C) and (c)(Z); and Title 21, United States Code, Section 853(p) based upon the
plea of guilty by defendant Khachatur Zakaryan, a/k/ a Khatchatur Zakaryan, to the
criminal offenses, forfeiting the property and imposing an in personam criminal forfeiture
money judgment set forth in the Memorandum in Support of Guilty Plea Without Plea
Agreement and the Forfeiture Allegation of the Criminal Indictment and shown by the
United States to have the requisite nexus to the offenses to Which defendant Khachatur
Zakaryan, a/ k/ a Khatchatur Zakaryan, pled guilty. Criminal Indictment, ECF No. 13;
Memorandum in Support of Guilty Plea Without Plea Agreement, ECF No. 38; Change of
Plea, ECF No. 40; Preliminary Order of Forfeiture, ECF No. 41.

 

\OOO\]O'\U!-P

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

This Court finds that the United States of America may amend this order at any
time to add subsequently located property or substitute property to the forfeiture order
pursuant to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

The in personam criminal forfeiture money judgment amount of $12,579.52
Complies with Honeycutt v. United States, _U.S._, 137 S. Ct. 1626 (2017).

This Court finds the United States of America published the notice of forfeiture in
accordance with the law via the official government internet forfeiture site,
www.forfeiture.gov, consecutively from June 19, 2018, through July 18, 2018, notifying all
potential third parties of their right to petition the Court. Notice of Filing Proof of
Publication, ECF No. 43.

This Court finds no petition was filed herein by or on behalf of any person or entity
and the time for filing such petitions and claims has expired.

This Court finds no petitions are pending with regard to the property named herein
and the time for presenting such petitions has expired.

THEREFORE, IT IS I~IEREBY ORDERED, ADJUDGED, AND DECREED that
all possessory rights, ownership rights, and all rights, titles, and interests in the property
hereinafter described are condemned, forfeited, and vested in the United States of America:
Any and all fraudulent access devices including, but not limited to, debit cards and credit
cards (a]l of which constitutes property);

and that the United States recover from Khachatur Zakaryan, a/ k/ a Khatchatur
Zakaryan, the in personam criminal forfeiture money judgment of $12,579.52, and that the
property will not be applied toward the payment of the money judgment; and

the forfeiture of the money judgment and the property is imposed pursuant to Fed.
R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); Title 18, United States
Code, Section 981(a)(1)(C) With Title 28, United States Code, Section 2461(c); Title 18,
United States Code, Section 982(a)(2)(B); Title 18, United States Code, Section

 

\OOO\]O\!.h-I>

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

1029(c)(1)(C) and (c)(2); Title 21, United States Code, Section 853(p); and Title 21, United
States Code, Section 853(n)(7); that the money judgment shall be collected; and that the
property and the collected amount shall be disposed of according to law.

IT IS FURTI-[ER ORDERED, ADJUDGED, AND DECREED that any and all
forfeited funds, including but not limited to, currency,‘ currency equivalents, certificates of
deposit, as well as any income derived as a result of the United States of America’s
management of any property forfeited herein, and the proceeds from the sale of any
forfeited property shall be disposed of according to law.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk
send copies of this Order to all counsel of record and three certified copies to the United
States Attorney’s Ofiice, Attention Asset Forfeiture Unit.

DATED this @"day of /,¢c w¢~< , 2018.

/2,,`
UNITED STATES DISTRICT JUDGE

 

 

